Citation Nr: 0508198	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
acoustic neuroma, status post removal, with right ear hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant served on active duty from January 1974 to 
August 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The RO, in pertinent part, denied 
service connection for PTSD and determined that new and 
material evidence had not been submitted sufficient to reopen 
a claim of entitlement to service connection for status-post 
neuroma removal, right temporal lobe with right ear hearing 
loss.

The appellant presented oral testimony before the undersigned 
Acting Veterans Law Judge in December 2004.  The transcript 
has been obtained and associated with the claims folder.

The Board has carefully considered the appellant's 
contentions in light of the record and the applicable law.  
Having done so, the Board finds in this decision that the 
appellant has submitted new and material evidence to warrant 
the reopening of his claim of service connection for status-
post neuroma removal, right temporal lobe with right ear 
hearing loss.  

As to the reopened claim, and the claim pertaining to PTSD, 
these matters are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law.  VA will notify the appellant 
if further action is required on his part.



FINDINGS OF FACT

1.  The RO denied the appellant's claim of entitlement to 
service connection for brain tumors when it issued an 
unappealed rating decision in August 2001.  

2.  Evidence submitted since the August 2001 rating decision 
was not previously submitted to agency decision makers, is 
not cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  

CONCLUSION OF LAW

Evidence received since the final August 2001 determination 
wherein the RO denied reopening the appellant's claim of 
entitlement to service connection for brain tumors is new and 
material, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 
20.302, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he has submitted new and material 
evidence to reopen a previously denied claim of service 
connection for acoustic neuroma, status post removal, with 
right ear hearing loss.  After a careful review of the 
evidence, the Board finds that sufficient evidence to reopen 
the claim has been received.  

The law provides that an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, becomes final by the expiration of one 
year after the date of notice of an award or disallowance, or 
by denial on appellate review, whichever is the earlier.  
38 C.F.R. § 3.160(d).  A determination by the agency of 
original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected.  When the 
Board affirms a determination of the agency of original 
jurisdiction, such determination is subsumed by the final 
appellate decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 20.1103, 20.1104.

A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In Hodge, it 
was noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Under the provisions of law applicable to this claim, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2004); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
applicable only to claims filed after August 29, 2001, the 
effective date of the amendment.  As the appellant's claim 
was filed in 2002, the new criteria apply to his claim.


The August 2001 rating decision is the last final denial of 
the appellant's claim of service connection for brain tumors.  
The rating decision indicates that the RO denied the 
appellant's claim on the based that service department 
records failed to show exposure to ionizing radiation during 
service.

The evidence then of record included the appellant's service 
medical records, which did not indicate any signs, symptoms, 
or complaints that were attributable by competent medical 
opinion to an acoustic neuroma.  The appellant's July 1973 
enlistment and July 1976 separation examinations were also 
devoid of any brain tumors, to include an acoustic neuroma.

Private medical records indicate the appellant had a right 
acoustic neuroma removed in 1992.  A September 1995 
computerized axial tomography test (CT) of the head showed no 
evidence for residual of recurrent acoustic neuroma.   A 
magnetic resonance imaging test (MRI) performed in September 
1995 showed a small area of enhancement that was either 
postoperative change or a tiny acoustic neuroma.  Upon VA 
general medical examination in January 1997, the appellant 
was status post acoustic neuroma removal.  A March 1999 VA 
audio examination revealed the appellant had right ear 
sensorineural hearing loss and tinnitus.  The appellant was 
diagnosed with status post excision of a right acoustic 
neuroma with right ear hearing loss and tinnitus upon VA 
brain examination in March 1999.
 
Among other evidence submitted in support of the appellant's 
application to reopen his claim is a December 2004 letter 
authored by an individual, who reported that he served with 
the appellant while the latter was on active duty with the 
U.S. Air Force.  A retired senior non-commissioned officer, 
he stated that the appellant served as a nuclear weapons 
specialist, and had exposure to radiation and toxic 
chemicals, such as tricloretholene, Noptha, and 
Methelethelcetone.  

The appellant has also submitted a November 2004 letter from 
a physician who reported that (1) the appellant underwent a 
middle cranial fossa excision of a vestibular schwannoma back 
in 1992; and, (2) one known cause for vestibular schwannomas 
was radiation exposure.  He further opined that it was highly 
likely that radiation exposure increased a person's risk for 
vestibular schwannoma or acoustic neuroma.  A December 2004 
VA medical opinion is in accord with the foregoing opinion.  

The letter of the senior non-commissioned officer is plainly 
both new and material.  As to the former, it is new because 
it was not previously of record.  It is also material to the 
issue under consideration because, when presumed credible, it 
tends to substantiate the appellant's prior account that he 
served as a nuclear weapons specialist and that he was 
exposed to radiation while so employed.

The opinions of the private and VA physicians are also new, 
because they were not of record at the time of the RO's 
August 2001 decision.  As to their materiality, they suggest 
that, given the presumed credibility of the account of the 
retired senior non-commissioned officer, the appellant's 
acoustic neuroma was incurred as a result of radiation 
exposure during active military service.

The "new" evidence was not previously of record and when 
considered by itself or with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the appellant's claim, whether the appellant was a nuclear 
weapons technician during service and whether the acoustic 
neuroma was related to the appellant's period of active duty 
service.  The evidence is not considered cumulative or 
redundant of the evidence of record at the time of the final 
August 2001 RO rating decision.  Therefore, the appellant's 
claim of entitlement to service connection for acoustic 
neuroma, status post removal, with right ear hearing loss is 
reopened. See 38 C.F.R. § 3.156(a).  


ORDER

The claim pertaining to service connection for acoustic 
neuroma, status post removal, with right ear hearing loss, is 
reopened.  To this extent, the claim is granted.  



REMAND

Service connection for acoustic neuroma, status post removal, 
with right ear hearing loss:

Having reopened the claim does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist 
the appellant in the development of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); Chipego v. Brown, 4 Vet. 
App. 102, 104-105 (1993).

As an initial matter, the record indicates that up until this 
time, VA has continually found the appellant's military 
duties to have encompassed personnel or administrative 
specialist duties, contrary to the appellant's assertions 
that he served as a nuclear weapons specialist.  

However, while the appellant's report of separation from the 
Armed Forces (DD Form 214) indicates that he was an 
"admin[istrative] specialist," also of record are several 
service department performance appraisals ("Airman 
Performance Report") pertaining to the appellant.  These 
indicate that for the period beginning in January 1974 and 
continuing through April 1976, the appellant served in the 
"463" military occupational specialty area - that of 
nuclear weapons specialist.  

Although a performance appraisal for the period from April 
1976 through April 1977 indicates that the appellant served 
as a "flight management specialist," the earlier reports 
tend to substantiate the appellant's account that he was 
relieved from duties involving nuclear munitions and 
reassigned to administrative responsibilities.  Similarly, 
contained in the appellant's service medical records is a May 
1976 memorandum, authored by a mental health care 
professional, and indicating that the appellant was 
"presently assigned. . . . as a nuclear weapons 
technician."    

The evidence thus suggests that the appellant's account of 
having been assigned as a nuclear weapons specialist has 
support in the record.  As noted above, the appellant 
contends that as a result of radiation exposure during such 
service, he incurred an acoustic neuroma, which upon its 
removal resulted in hearing loss of the right ear.  

Thus relevant to the claim, the law provides that service 
connection for disability that is claimed to be attributable 
to exposure to ionizing radiation during service can be 
demonstrated by three different methods. See Davis v. Brown, 
10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 
(1997).  

As to the initial two avenues by which service connection can 
be granted, the appellant has not contended, and the record 
does not presently suggest such consideration.  These 
theories of entitlement include, first, the provisions 
pertaining to certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  The second means 
by which a grant of service connection may be appropriately 
granted is pursuant to 38 C.F.R. § 3.311.  

Although this remand is principally directed towards 
development of the third method of establishing service 
connection, it should be emphasized that the claim remains 
open under all theories of entitlement.  See Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim, including direct service connection).      
 
The third method by which service connection may be granted 
is via the provisions of 38 C.F.R. § 3.303(d), when it is 
established that the disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active 
service.  See Combee, supra.  The law provides that 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992); see 38 U.S.C.A. §§ 1110, 1131.
  
Apart from the presumptive provisions pertaining to claims of 
service connection based on radiation exposure, in all other 
such claims, if as here, the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease, VA shall nevertheless 
consider the claim under 38 C.F.R. § 3.311. 

The law also provides that in such claims, a request will be 
made for any available records concerning the veteran's 
exposure to radiation. These records normally include but may 
not be limited to the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service. All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii).

The record indicates that in April 2001, the RO requested 
production of the DD Form 1141.  However, it was reported 
that the document was "not a matter of record."  Further, 
it does not appear that the appellant's claim was forwarded 
to the Under Secretary for Health for the preparation of a 
dose estimate, in accordance with 38 C.F.R. § 
3.311(a)(2)(iii).  

Given that the appellant's military service duties now appear 
to have been substantially different than first perceived 
(i.e., service as a nuclear weapons specialist instead of an 
administrative specialist), the RO should forward such 
information to the Under Secretary of Health in accordance 
with 38 C.F.R. 
§ 3.311(a)(2)(iii).  

 Service Connection for PTSD:

The appellant's claim of service connection for PTSD has been 
denied on the bases that he is not diagnosed with the 
disorder; and that there was of record no confirmed stressor, 
sufficient to cause PTSD.  See 38 C.F.R. § 3.304(f) 
(Requisite for a grant of service connection is medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.). 

The appellant and through his representative have reported 
that he has been diagnosed to have PTSD, and that the 
diagnosis has been linked to his service as a nuclear weapons 
specialist.  The diagnosis is not of record.  

Because, as is noted above, the appellant's account of having 
served as a nuclear weapons specialist is capable of 
substantiation, and because the appellant has reported he is 
diagnosed with PTSD linked to service, the claim will be 
remanded for the appellant to identify the physician who 
rendered the diagnosis.  Further, the appellant has reported 
that he was treated for the disorders by several health care 
providers, and it does not appear that an attempt has been 
made to obtain records of such treatment.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for the acoustic 
neuroma, status post removal, with right 
ear hearing loss and PTSD that is not 
evidenced by the current record.  In 
particular, the RO should request that 
the appellant: 

a.  Identify the name of the VA 
physician or the clinic (i.e., the 
VA medical facility) who has 
diagnosed him with PTSD linked to 
military service.  If, and only if, 
the appellant complies with this 
directive, the RO should attempt to 
secure the medical report of such 
diagnosis.   

b.  Provide signed authorizations 
for the release of any treatment 
records not currently of record, 
generated by the following:  (1) 
Ohio State University Hospital, 
Columbus, Ohio;  (2)
Kenneth Blizsenback, M.D., 
Pickerington, Ohio; 
(3)  United Mental Health Center, 
Dublin, Ohio, and (4) Mount Carmel 
East, Columbus, Ohio.  

3.  The RO will again request that the 
appellant's report of personnel actions 
(Air Force Form 7).  Upon receipt or 
confirmation that the document is 
unavailable, the RO will forward the 
veteran's claims file to the Under 
Secretary for Benefits for action 
consistent with 38 C.F.R. § 3.311.

4.  Any clarifying VA examinations may be 
conducted, if deemed necessary by the VBA 
AMC.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for PTSD and acoustic 
neuroma, status post removal, with right 
ear hearing loss.  If the benefits 
requested on appeal are not granted, the 
VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until the VBA 
AMC notifies him; however, the appellant is notified 
that failure to report for any scheduled VA 
examination without good cause shown may adversely 
affect the outcome of his claims of entitlement to 
service connection for PTSD and acoustic neuroma, 
status post removal, with right ear hearing loss and 
may result in their denial.  38 C.F.R. § 3.655 
(2004).




	                     
______________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


